Citation Nr: 1645372	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  14-23 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to November 1960.  He had subsequent periods of active duty for training and inactive duty training with the Army National Guard of New York until his transfer to the Retirement Reserve in January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The September 2012 rating decision denied entitlement to service connection for a back disability.  A notice of disagreement was received in March 2013, a statement of the case was issued in June 2014, and a substantive appeal was received in June 2014.

The February 2015 rating decision denied entitlement to service connection for a cardiac disability.  A notice of disagreement was received in April 2015, a statement of the case was issued in July 2015, and a substantive appeal was received in July 2015.

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In February 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.



FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's low back disability is proximately due to or the result of an in-service injury.

2.  A preponderance of the competent and probative evidence of record is against finding that the Veteran has a cardiac disability that was caused or aggravated by service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A cardiac disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision herein with respect to the issue of entitlement to service connection for a low back disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

The Board finds that the notification requirements of the VCAA have been satisfied in this case with respect to the issue of entitlement to service connection for a cardiac disability.  In this regard, the Board notes that an evidentiary development letter dated in May 2014 advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for a cardiac disability.  This letter was sent prior to the adjudication of his cardiac disability claim in February 2015.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available service treatment records, service personnel records, and available private medical records. 

The Board notes that not all of the Veteran's service treatment records are available for review.  A September 2012 memorandum entitled "Formal Finding on the Unavailability of Service Treatment Records" has outlined all of the steps that were taken to attempt to obtain a complete set of the service treatment records dated from the Veteran's active duty service (from May 1960 to November 1960), and the record reflects that the Veteran was provided proper notice of the unavailability of such records and was given the opportunity to submit any records he may have in his possession.  

Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  It is further noted that the Veteran has not claimed that the cardiac disability at issue arose or was aggravated during his active duty service.  Rather, he contends that this disability either arose or was aggravated during National Guard service.  The Board notes that the Veteran's service treatment records for those periods of service have been obtained.

The RO arranged for the Veteran to undergo a VA examination in connection with his cardiac disability claim in May 2016, and that an addendum opinion was obtained in that same month.  The Board finds that the resulting examination report and addendum opinion are adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and performed an appropriate examination.  The examination report describes the basis for finding no etiological link between the Veteran's claimed disability and service.  For these reasons, the Board concludes that the VA examination report and addendum of record in this case provide adequate bases for a decision on the Veteran's service connection claim.

The Veteran also presented testimony concerning his claim at an August 2015 Board hearing.  At this hearing, the undersigned Veterans Law Judge explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury that was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2014); 38 C.F.R. § 3.6 (2015).  Service connection may thus be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  

That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Low Back Disability

The Veteran has claimed entitlement to service connection for a low back disability.  He essentially contends that this disability developed due to an injury that occurred during active duty for training.

On his October 2011 claim form, the Veteran contends that his low back disability began in 1989 when he was stationed at Fort Drum, New York. 

The record contains a January 2012 statement from a master sergeant who had witnessed the Veteran's back injury.  This statement identifies the injury as having occurred in the mid-1980s, perhaps 1985 or 1986.  He noted that the Veteran somehow wound up being the only person on one side of an ice chest that was being offloaded to set up.  He noted that, as it was coming off of the truck, the Veteran asked for help in order to save the ice chest from any damage.  By that time, however, he was already hurt, and he related that his back was in a great deal of pain.  The master sergeant noted that the Veteran was transported to the 102 Medical Battalion (C Company), which had a field set up.  The Veteran returned three days later and remained on restricted duty.  

In an August 2012 statement, the Veteran's private chiropractor noted that she had been consistently treating the Veteran for lower back pain radiating to the lower extremities since December 2008.  She noted that the Veteran has injuries to his spine and will always have intermittent exacerbations of pain and symptoms.  

In an August 2012 statement, the Veteran's accredited representative asserted that the Veteran contends his back injury occurred in the mid-1980s while he was on active duty for training.  

On the June 2014 substantive appeal and VA 646, "Statement of Accredited Representative in Appealed Case," the Veteran's accredited representative stated that the evidence in favor of the Veteran's claim was dated in 1988 or 1990.  He noted that the Veteran had requested the assistance of his Congressional Office in obtaining these records.  

At his August 2015 Board hearing, the Veteran testified that he injured his back when he and another soldier were offloading a refrigerator or icebox from a truck.  He stated that the other solider let go of it and that it "started to come down.  I tried to hold it back, but I couldn't hold it.  And when it fell, it crashed all over the floor and my, I felt a sharp pain in my back and I was down on the floor.  And I couldn't move from then on."  He reported that he was subsequently "evacuated to a field back in medical battalion," where he stayed "for a few days until I was sent back to my unit and I was on restricted duty until we went home."  He endorsed his representative's assertion that he had sought treatment for his back injury "from retirement through present."  The Veteran estimated that he had received this injury in the summer of 1989.  

In September 2015, the Veteran submitted a letter from his private chiropractor noting that she has been treating him since June 2009.  It notes that the Veteran recently brought in the x-ray films that he had had from his previous private chiropractor.  The chiropractor noted that the x-rays clearly show lumbar spine injuries, especially in the L4-5 and L5-S1 regions.  She opined that "[i]t is likely that his injuries were a result of his military accident; and it is likely as not that his injuries were a result of his military accident that he experienced.  However, [the Veteran] did indicate on his initial consultation that his Lower back pain was a result from a military accident in 1985/1986."  

In a September 2015 written statement, the Veteran's wife noted that she had accompanied her husband on numerous appointments for back treatment between 1994 and 2009.  

The Veteran underwent a VA back examination in April 2016.  The resulting examination report notes, in relevant part, that the Veteran reported having injured his low back when he was holding a large ice box during training and that it came down on him.  He had sharp, intermittent low back pain of a 10 out of 10 severity that lasted for a couple of hours.  He saw a physician and had to stay in the hospital.  He received some relief from a chiropractor.  The remainder of this examination report contains a detailed description of the findings on physical examination and x-ray.  (An etiology opinion was offered, but it was based on an inaccurate factual predicate and will not be discussed herein.)

An etiology opinion addendum was obtained in May 2016.  This report opines that it is less likely than not that the Veteran has a current low back disability that is etiologically related to service, to include the reported back injury.  To support this opinion, the examiner noted that the Veteran had denied recurrent back pain or any prior back injury on medical history reports dated in January 1984 and March 2003, but he endorsed such a history on medical history reports dated in October 1987 and March 1989.  The Veteran had indicated on the October 1987 report that he had been in an automobile accident in April 1987.  The examiner noted that the Veteran's wife had reported that she had attended chiropractor appointments with the Veteran from 1994 to 2009, which was more than 30 years after his active duty service.  She also noted that the private chiropractor had indicated that the Veteran's low back injury had occurred in 1985 or 1986, which was 25 years after his active duty separation, and that there was no documentation of chronicity.  She stated that, regardless of whether the reported back injury occurred during the Veteran's active duty service in 1960 or whether it occurred during his Reserve service in the mid to late 1980s, there is no documentation in continuity of complaints or of chronicity.  She opined that the L4-5, L5-S1 degenerative disc disease initially found on the March 2013 MRI is consistent with the expected normal age-related spinal changes in a man who was then 70 years old.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  

The Board observes that both of the opinion authors in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board also finds that both physicians have demonstrated familiarity with the Veteran's pertinent medical history, and both physicians have provided a rationale to support their opinions and cite to the facts of the Veteran's case and/or pertinent medical principles.  The Board can find no reason to favor one opinion over the other.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a grant of service connection for a low back disability is warranted.

B.  Cardiac Disability

The Veteran has also claimed entitlement to service connection for a cardiac disability.  He essentially contends that this disability either arose or was aggravated during service.  Specifically, he contends that his cardiac disability manifested during an incident that occurred in June 1992.

The Veteran's service treatment records reflect that the Veteran underwent examinations in January 1984, October 1987, March 1989, July 1992, March 1995, and March 2003.  At the times of those examinations, the Veteran's heart was found to be clinically normal.  The January 1984 reenlistment examination report expressly noted that the Veteran's heart had normal sinus rhythm and was negative for murmur.  There is no medical examination report on which he was found to have a clinically abnormal heart.

The Veteran denied a history of, or current, heart problems, pain or pressure in the chest, and pounding heart on medical history reports dated in January 1984, October 1987, March 1989, July 1992, March 1995, and March 2003.  There is no medical history report on which he endorsed any of these symptoms.

An April 2003 cardiovascular risk screening notes that the Veteran's collective risk favors do not exceed primary screen limits.  

The Veteran's service personnel records reflect that he was on annual training, which is considered to be a period of active duty for training, during the incident in question.  A June 1992 service treatment record, which is partially illegible, indicates that the Veteran complained of dizziness on the rifle range followed by a funny feeling on the left side of his chest associated with inspiration.  The record reflects that a physical examination was conducted, and the impression of "heat exhaustion/stress" was given.  

In a June 1992 statement that was written three days following the above incident, the Veteran reported that he had started to get dizzy while working on the firing range three days earlier.  He asked for permission to sit down and rest, and he was told to take off his shirt and rest and drink some water.  He stated that, about a half an hour later, he went to the range medics, who checked his heartbeat and said they were sending him to the hospital for a check-up.  At the hospital, he was given an EKG and four chest x-rays.  After a few hours of rest, the doctors informed the Veteran that his heartbeat was normal and that the EKG and the x-rays were also normal.  The doctor told him to stay out of the midday sun for a while and to drink plenty of liquids.  

An investigator's undated sworn statement from Fort Eustis, Virginia, certifies that the Veteran did not have this condition prior to his arrival at the training location.  

Private medical records reflect that the Veteran received stents in January 2006 and February 2006.  None of the records that was created in connection with either of these procedures mentions that the Veteran had previously received a stent, nor is the presence of an earlier stent otherwise reflected in the Veteran's medical records.  For example, the record contains a Mount Sinai Heart progress note "for an urgent follow up" because the Veteran "started having soreness of his left chest a day after he shoveled snow."  This record notes that the Veteran "has past surgical history that includes PTCA (01/03/2006); Heart Catheterization (02/23/2006); and Heart Catheterization (01/03/2006)."  It does not note that the Veteran had received a stent in the 1990s, which would have been pertinent information to include on this record.

The record contains letters dated in July 2014 and July 2015 that were written by the cardiologist who had treated the Veteran from 1995 to 2008.  These letters both list multiple diagnoses and note that the Veteran had angina from the early 1990s during his term of service, and had a cardiovascular collapse while in a special chemical warfare suit.  In the July 2015 letter, the physician opined that the Veteran's "cardiovascular condition ... is more likely to have been exacerbated by the physical and psychological stresses associated with his service and led to his need for cardiovascular intervention and placed him at a high risk for myocardial infarction, cardiac arrhythmia and/or sudden death."  

At his August 2015 Board hearing, the Veteran testified that his cardiac incident occurred while in Fort Eustis, Virginia, on a very hot day.  He reported that the first sergeant decided to take some service members to the rifle range.  He had them put on "mock suits," which covered them from head to toe.  He reported that five of the service members had passed out and that he had woken up in an ambulance.  He reported that "they said that I had a racing heart.  They were worried about my heart.  They were giving solutions IV and they held me....  And that's when I had to go see my heart doctor.  And that's when I got stents."  He reported that he is "on medication and I see my cardiologist at least three times a year unless I have a problem or a scare."  

In a March 2016 letter, the Veteran's neighbor noted that the Veteran has told him about the incident in service that landed him in a military hospital while on active duty for training "on a day when the WET Bulb reading may very well have been to[o] high for MOPP3, let alone MOPP4."

The record contains a May 2016 VA examination report and addendum opinion reflecting review of the record and interview and examination of the Veteran.  In relevant part, the examiner noted that the medical records reflect the Veteran had a stent placed in January 2006 and one placed in February 2006.  The examiner also noted that March 1995 and March 2003 medical history reports reflect that the Veteran denied any cardiac complaints, and that the examination reports from those dates found that the Veteran's heart was clinically normal.  

The examiner also noted a July 2005 letter from the Veteran's private cardiologist noting that the Veteran has a history of hypertension and hypertensive heart disease and that there is a history of minimal coronary disease.  The private cardiologist had noted that the Veteran had a recent increase in his blood pressure and that he will require up-titration of treatment with beta-blocker therapy.  It was noted that the Veteran's current blood pressure has responded to therapy and that he is clinically stable at this point.  

The examiner noted that there is no documentation of chronicity since the June 1992 heat exhaustion incident and that active duty service treatment records are silent for a hypertension diagnosis.

Based on the above, the examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness, or dizziness/funny feeling in chest in June 1992.  She opined that "[t]he most likely cause (approaching 100% probability) of his atherosclerotic heart disease/CAD [coronary artery disease] is his AGE."  She noted that the Veteran "has several well-established clinically significant risk factors for developing atherosclerotic heart disease/CAD including, but not limited to his AGE >45 (vet was 62 at diagnosis), MALE gender, with a long history of hyperlipidemia and HTN [hypertension]."  She included a long list of UpToDate citations and summaries of pertinent portions therefrom to support her opinion.  

As noted above, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a "treating physician rule," which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

The Board has reviewed the above opinions but finds that the May 2016 VA examiner's opinion is more probative than that of the Veteran's private cardiologist.  The Board notes that both examiners are physicians who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox, supra.  The Board further notes that the VA examiner has demonstrated her familiarity with the claims file through her thorough recitation of the relevant contents and her incorporation of the relevant facts into her analysis.  The VA examiner has also fully supported her etiology opinion with citation to the facts of the Veteran's case to show a lack of continuity of symptomatology and through a thorough citation to pertinent medical literature that supports her position.  

As indicated above, the opinion of the Veteran's private cardiologist does not receive greater probative weight simply by virtue of it having been written by the Veteran's treating physician.  The Board does, however, find that the probative value of the private cardiologist's opinion is enhanced by his obvious familiarity with the Veteran's specific medical history through his long-term personal treatment of the Veteran.  The Board notes that this treatment began in 1995, which is approximately three years following the in-service incident in question, and closer in time to the June 1992 incident at issue than is the medical evidence that has actually been associated with the claims file.

The Board notes, however, that the private cardiologist's opinion relies, in part, on information that is contradicted by the medical evidence that is of record.  For example, the private cardiologist has referenced the Veteran's "cardiovascular symptoms of angina from the early 1990's during his term of service and also ... a cardiovascular collapse while in a special chemical warfare suit."  The Board notes, however, that the single episode of angina that appears in the record was attributed at the time to heat exhaustion/stress, and that there is no indication that this episode was an instance of "cardiovascular collapse."  Without an explanation for finding "cardiovascular collapse" or for finding angina that is attributable to cardiac causes, the Board cannot accept the private cardiologist's assertion that the Veteran demonstrated symptoms of a cardiac condition during his National Guard service.  

The Board further notes that the Veteran's testimony of having been placed with a stent and having been notified of a heart problem shortly following his having passed out in service is not supported by the evidence of record from the period in question.  Specifically, the Board notes that the Veteran expressly denied a history of, or current, pain or pressure in the chest, palpitation or pounding heart, and heart trouble on every medical history report of record.  Most notably, he denied any past or current pertinent symptomatology in July 1992, one month following the June 1992 event in question.  If the Veteran had, in fact, been notified of heart problems having been found during the June 1992 incident, and if he had been placed with a stent at that time, such occurrence would certainly have been noted by the Veteran on his July 1992 medical history report.  In the alternative, the Veteran would have certainly included such information in the highly detailed description of the incident that he wrote three days following the incident itself.  

With respect to the in-service medical evidence, the Veteran's heart was found to be clinically normal at every examination that was conducted in service, including the evaluation complete with EKG that was performed after the Veteran passed out in June 1992.  Nor does this evidence reflect that a stent was placed shortly after the incident at issue.  The post-service medical evidence of record confirms that the Veteran received his first stent in January 2006, which is more than 13 years following the June 1992 incident and is not otherwise demonstrated to have been related to any symptoms or other occurrences from his active duty for training or inactive duty training.  

In light of the above, the Veteran's current lay statements and medical records do not reliably establish the presence of an in-service cardiac complaint, as they are at variance with the medical evidence and lay assertions that contemporaneously appear in the Veteran's service treatment records.  Moreover, in the absence of probative medical evidence that a cardiac condition had manifested in the line of duty during active duty for training or inactive duty training, the Board cannot accept the private cardiologist's bare conclusion that the June 1992 incident (or any other in-service occurrence of record) constitutes evidence of an exacerbation of a cardiac condition.  

The Board notes that the only other opinion of record comes from the Veteran.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, the question of whether the Veteran's current heart condition was caused or aggravated by service is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  Therefore, the Veteran's own lay opinion does not constitute competent medical evidence in favor of his claim.

In short, the Board finds that a preponderance of the evidence is against finding that the Veteran has current cardiac disability that was caused or aggravated by service.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of entitlement to service connection for a cardiac disability must be denied.


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a cardiac disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


